JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MICHAEL S. SAWYER, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-514-5273 || 202-305-0506 (fax)
Michael.Sawyer@usdoj.gov

Attorneys for Federal Defendants

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

NORTHERN ALASKA ENVIRONMENTAL                                    )
CENTER, et al.,                                                  )   Case No. 3:20-cv-00114-SLG
                                                                 )
                                  Plaintiffs,                    )
                                                                 )   NOTICE OF SUBSTITUTION
                         v.                                      )   OF COUNSEL
                                                                 )
UNITED STATES DEPARTMENT OF THE                                  )
INTERIOR, et al.,                                                )
                                                                 )
                                  Defendants,                    )
                                                                 )
CONOCOPHILLIPS ALASKA, INC.,                                     )
                                                                 )
                                  Intervenor-Defendant.          )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                 )




Northern Alaska Environmental Center v. Interior, Case No. 3:20-cv-00114-SLG                      1
          Case 3:20-cv-00114-SLG Document 18 Filed 07/23/20 Page 1 of 3
        Pursuant to Local Civil Rule 11.1(c)(5), notice is hereby given that Michael S.

Sawyer enters his appearance as counsel of record for Defendants in the above-captioned

matter, in substitution for Michelle-Ann Williams. Service of any papers by United States

mail should be addressed to the Post Office box indicated in the signature block below.

Express deliveries, such as FedEx, should be addressed as follows:

        Michael S. Sawyer
        U.S. Department of Justice
        Environment & Natural Resources Division
        150 M St NE # 3116
        Washington, D.C. 20002
        (202) 514-5273



        Respectfully submitted this 23rd day of July, 2020.

                                                  JEAN E. WILLIAMS
                                                  Deputy Assistant Attorney General
                                                  United States Department of Justice
                                                  Environment and Natural Resources Div.

                                                  /s/ Michael S. Sawyer
                                                  MICHAEL S. SAWYER
                                                  Trial Attorney
                                                  Natural Resources Section
                                                  P.O. Box 7611 Washington, D.C. 20044
                                                  202-514-5273 || 202-305-0506 (fax)
                                                  Michael.Sawyer@usdoj.gov

                                                  Counsel for Federal Defendants




Northern Alaska Environmental Center v. Interior, Case No. 3:20-cv-00114-SLG               1
          Case 3:20-cv-00114-SLG Document 18 Filed 07/23/20 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2020, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                         /s/ Michael S. Sawyer
                                         MICHAEL S. SAWYER




Northern Alaska Environmental Center v. Interior, Case No. 3:20-cv-00114-SLG           2
          Case 3:20-cv-00114-SLG Document 18 Filed 07/23/20 Page 3 of 3
